OPINION AND ORDER

The Kentucky Bar Association (KBA) has moved this Court to enter an order imposing a thirty (30) day suspension from the practice of law against Movant, Paul Henry Riley, Jr., KBA member number 84816, for violating this Court’s order in Riley v. Kentucky Bar Ass’n, 262 S.W.3d 203 (Ky.2008). Due to his failure to respond to the show cause order entered by this Court on October 3, 2009, we agree with the KBA’s recommendation and therefore order Movant suspended from the practice of law in the Commonwealth of Kentucky for period of thirty (30) days.
On September 18, 2008, this Court entered an order publicly reprimanding Mov-ant with the following conditions: (1) that he reimburse Tammy Paite the sum of $250.00 within thirty (30) days of entry of the order, an amount representing unearned legal fees; (2) that, within one year of the order of public reprimand, he attend the entire KBA Ethics and Professionalism Enhancement Program for purposes of remedial education regarding Movant’s ethical obligations; and (3) that, if he failed to comply with any of the terms of the discipline set forth in the order, the public reprimand could become a thirty-day suspension from the practice of law upon application of the Office of Bar Counsel to this Court.
It remains undetermined whether Mov-ant repaid the $250.00 amount to Paite and it is Movant’s obligation to verify to this Court whether such payment was made. The Office of Bar Counsel sent letters to both Paite and Movant on October 22, 2008 and February 9, 2009, respectively, asking for verification that Movant had paid and Paite had received the $250.00 amount. The Office of Bar Counsel has received no response from either letter and has made phone calls to both Paite and Movant without success.
In addition, Movant has failed to register for or attend the annual KBA Ethics and Professionalism Enhancement Program, held on April 17, 2009. On February 2, 2009, Movant was mailed a letter informing him that forms and fees for the program were due February 20, 2009. On *680February. 25, 2009, a reminder letter was sent, extending the registration deadline to March 9, 2009.
Due to Movant’s failure to comply with this Court’s original order, this Court entered an order on October 1, 2009, requiring him to show cause on or before October 21, 2009, as to why a thirty (30) day suspension should not be imposed. To date, Movant has not responded to this Court’s October 1 order.
Therefore, it is hereby ORDERED that Paul Henry Riley, Jr., KBA Member No. 84816, be suspended from the practice of law in the Commonwealth of Kentucky for a period of thirty (30) days, effective the date of this order.
All sitting. All concur.
ENTERED: January 21, 2010.
/s/ John D. Minton, Jr. Chief Justice